tcmemo_2009_218 united_states tax_court von h argyle petitioner v commissioner of internal revenue respondent docket no filed date von h argyle pro_se edward j laubach jr for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure except as otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner’s filing_status was single during the years in issue when he was separated from but still married to his spouse whether petitioner is entitled to deduct attorney’s fees and related expenses_incurred in defending a criminal proceeding whether petitioner is entitled to deduct expenses on schedule c profit or loss from business beyond those conceded by respondent whether petitioner is entitled to deduct a net_operating_loss carryforward from to whether petitioner is liable for the additional tax under sec_72 for early_withdrawals from a retirement_plan and whether petitioner is liable for the sec_6662 accuracy-related_penalty for each of the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in pennsylvania at the time that he filed his petition petitioner has a master’s degree in accounting with a major in tax and has been a certified_public_accountant c p a since during and petitioner was a practicing c p a licensed in the state of ohio from january through date petitioner used residential property on washington boulevard in grove city pennsylvania as his office from date through at least date petitioner used the same property as his residence at all material times petitioner has been married although petitioner’s wife filed for divorce in date and petitioner and his wife lived separate and apart during the years in issue they were neither divorced nor parties to a decree of separate_maintenance during petitioner performed accounting and tax preparation services for a medical services client in newcastle pennsylvania approximately miles from petitioner’s home in grove city among the client’s employees was a 20-year-old woman whose job included transcribing doctors’ notes maintaining patient charts and observing examinations of female patients by doctors before date petitioner and the client’s employee had meals together on two occasions petitioner gave the employee dollar_figure so that she could buy a car on date petitioner allowed the employee to drive him to his home in his bmw automobile they arrived at his home about p m and she stayed until p m or p m leaving in his automobile while she was at petitioner’s home petitioner kissed the employee thereafter the employee instituted criminal charges against petitioner petitioner pleaded no contest and was convicted of simple assault relative to the events of date more serious charges that had been filed against him were dismissed and expunged from his record during the criminal proceedings against him petitioner was represented by paul gettleman petitioner paid gettleman dollar_figure during dollar_figure in and dollar_figure in in petitioner also paid dollar_figure to an investigator hired by gettleman on schedules c attached to his federal_income_tax returns for the years in issue petitioner deducted the fees paid to gettleman and to the investigator as legal and professional services without any further disclosure of the context in which they were incurred petitioner also deducted an additional dollar_figure in legal fees that he claims was paid in but he has no evidence substantiating that payment during and petitioner withdrew dollar_figure dollar_figure and dollar_figure respectively from his individual_retirement_accounts petitioner was under years old during those years petitioner paid qualified higher education costs for his son totaling dollar_figure in dollar_figure in and dollar_figure in petitioner attached forms additional taxes on qualified_plans including iras and other tax-favored accounts to his federal_income_tax returns for the years in issue as directed on those forms petitioner reported the early distributions included in income on line on line of the forms he claimed early distributions included on line that are not subject_to the additional tax in amounts equal to the amounts reported on line thus reporting that he owed no additional tax under sec_72 opinion in the stipulation respondent has conceded various deductions disallowed in the statutory_notice_of_deficiency respondent has also stipulated payments substantiated by petitioner but disputed as to deductibility certain of the issues as discussed below are legal issues not dependent on burden_of_proof as applicable to the factual issues sec_7491 provides in relevant part that the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer introduces credible_evidence has complied with the requirements to substantiate items and has maintained required records sec_7491 imposes on the commissioner the burden of production with respect to any penalty but the taxpayer must then establish that the penalty does not apply see generally 116_tc_438 unless the burden_of_proof has shifted under sec_7491 or some exception not present in this case exists the taxpayer has the burden of proving that the claimed expenses were ordinary and necessary business_expenses rather than nondeductible personal expenses 292_us_435 290_us_111 see rule a we are not required to accept testimony that is improbable or implausible see 440_f2d_688 9th cir affg tcmemo_1969_159 112_tc_183 in this case particularly in view of his training and experience as a c p a the absence of corroboration of his testimony by witnesses or reliable records leads us to conclude that petitioner has not carried his burden_of_proof as to the factual issues see shea v commissioner supra pincite filing_status petitioner stipulated that he was married during the years in issue but he contends that he was entitled to file his federal_income_tax returns for and using rates applicable to single taxpayers respondent contends that petitioner’s filing_status is married_filing_separately this issue is thus one of law petitioner relies on pennsylvania law and cases in other contexts to argue that his separate and apart status determines his rights and those of his wife and confers single filing_status it appears however that the authorities on which petitioner relies recognize separate and apart as a factor only in determining property rights of the spouses sec_7703 states the general_rule for determination of marital status as of the close of a taxable_year and provides that an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_7703 sec_7703 sets out the conditions under which married individuals living apart shall not be considered married for purposes of sec_151 personal exemptions and head_of_household filing_status neither subsection allows petitioner to be treated as not married in keibler v commissioner tcmemo_1980_75 we concluded that only an absolute divorce effects a legal_separation in pennsylvania as relevant to a taxpayer’s filing_status on his federal_income_tax return although we there applied former sec_153 as applicable to the decisive language now appears in sec_7703 we rejected the taxpayer’s argument that living separate and apart was the equivalent of an absolute divorce under pennsylvania law petitioner has not cited any authority that would lead to a different result in this case and he acknowledges that pennsylvania cases suggest that there is no such thing as a decree of ‘legal separation’ which a court can order for married parties who live apart because petitioner is neither divorced nor a party to a decree of separate_maintenance he is not entitled to single filing_status legal fees the parties agree that the test for deductibility of the legal expenses petitioner claimed in relation to the criminal proceedings brought against him is the origin and character of the claim involved under 372_us_39 petitioner asserts that the proceedings against him were instituted as retaliation by the client’s employee because he reprimanded her for misconduct in the client’s business thus he argues the origin of the claim is his business activity rendering the legal fees that he incurred deductible petitioner’s posttrial brief asserts many facts that are not in the record and cannot be considered see rule sec_143 sec_151 petitioner’s factual assertions however suggest that corroborating witnesses should have been available if his claims are accurate he did not call gettleman as a witness even though an unsubstantiated amount of dollar_figure allegedly paid to gettleman in is in dispute he did not call any other witness who might have been available to corroborate his claim that the employee was dishonest in her services to the client respondent contends that the fees relating to the criminal proceedings were nondeductible personal expenses comparable to those in cases involving criminal assault charges such as 356_f2d_911 2d cir affg tcmemo_1964_291 kelly v commissioner tcmemo_1999_69 siket v commissioner tcmemo_1978_124 and michaelis v commissioner tcmemo_1971_199 as demonstrated in the cases cited by respondent successful defense of criminal charges is not determinative under the origin_of_the_claim_test respondent relies on petitioner’s testimony regarding the events of date as establishing the personal nature of the relationship between petitioner and his client’s employee as petitioner testified the alleged assault occurred at petitioner’s residence miles from the client’s place of business after the employee drove petitioner to his residence in petitioner’s car and spent or more hours at his house between p m and p m petitioner had gone to dinner with the employee on at least two prior occasions kissed her on date and did not deny kissing her on other occasions petitioner had given the employee dollar_figure so that she could buy a car we agree with respondent the preponderance_of_the_evidence is that the legal fees for defending the criminal proceedings arose out of a personal relationship and are not deductible business_expenses other schedule c expenses at trial petitioner presented a spreadsheet representing various items claimed as business_expense deductions he did not however establish by his testimony any items that respondent had not previously conceded in the stipulation he asserts that all of the claimed deductions were ordinary necessary and substantiated and that his returns were correct when filed he admitted during his testimony however that a portion of his deductions for mortgage interest on the property that he occupied as his office and his residence had been duplicated as itemized_deductions on schedule a itemized_deductions and as business_expenses on schedule c he deducted vehicle expenses using a combination of actual expenses and business mileage rather than an acceptable alternative of either but not both see sec_1_274-5 income_tax regs revproc_2004_64 sec_5 2004_2_cb_898 revproc_2005_ sec_5 2005_2_cb_1177 see also eg 60_tc_503 clark v commissioner tcmemo_2002_32 he claims that he is entitled to use sec_280a to deduct all of the expenses concerning the home used as an office before date but that section relates only to rental property the property petitioner occupied was not rental property during any of the years in issue petitioner did not establish during trial the portion of the residential property that was used exclusively for business as required by sec_280a and he apparently deducted as business_expenses unallocated items such as utilities and repairs that related to the residence respondent nonetheless conceded a portion of the claimed home_office expense and petitioner has not shown that he is entitled to a greater amount petitioner did not substantiate travel and meals expenses by time place and business_purpose as required by sec_274 and he testified that he did not know whether he reduced the cost of business meals by percent as required by sec_274 he also testified that some of the other_amounts claimed on his returns were only estimates petitioner’s general assertions as to deductibility are thus unreliable and no deductions beyond those respondent conceded are allowed net operating losses petitioner claimed a dollar_figure net_operating_loss_carryover from to the loss claimed for included dollar_figure of erroneously deducted legal fees dollar_figure of which was unsubstantiated the claimed loss also included lesser items now disallowed therefore petitioner did not establish that he was entitled to any net_operating_loss_carryover sec_72 sec_72 imposes a 10-percent additional tax on early distributions from retirement plans subject_to certain exceptions the exceptions petitioner asserts are for distributions used to pay qualified_higher_education_expenses under sec_72 and medical insurance costs for unemployed individuals under sec_72 respondent has conceded the amounts petitioner paid for his son’s tuition fees books supplies and equipment and an allowance for room and board less scholarships received the parties dispute whether transportation_expenses incurred in relation to petitioner’s son’s attendance at college are qualified_higher_education_expenses sec_72 provides the exception to the 10-percent additional tax on early distributions from retirement plans for higher education expenses defined under sec_72 which in turn incorporates sec_529 respondent argues that transportation costs are not included in the definitions of qualified expenses in sec_72 or sec_529 and in any event petitioner has not proven the amount of transportation_expenses he actually incurred petitioner wishes to incorporate transportation_expenses into the definition of qualified expenses on the basis of sec_472 of the higher education act of u s c section 1087ll and claims deductions based on estimates in the catalog of the college attended by his son sec_529 does not include transportation_expenses as qualified_higher_education_expenses and incorporates sec_472 of the higher education act of only as a limitation on an allowance for room and board there is neither logic nor authority supporting petitioner’s attempt to add transportation_expenses as a qualified_higher_education_expense for purposes of sec_72 and he is not entitled to use third-party estimates rather than evidence to prove that he actually incurred expenses sec_72 provides that the 10-percent additional tax on early distributions does not apply to distributions for health insurance premiums under sec_72 a self-employed_individual may qualify for this exception if he would have received unemployment_compensation but for the fact that he was self-employed petitioner has not established that he would be eligible for unemployment_compensation if he had not been self-employed or that he used any part of the distributions from his retirement_plan to purchase health insurance petitioner claims that he receives health insurance through his spouse’s employer and seeks to deduct amounts that he paid to his spouse for homeowner’s and automobile insurance as the equivalent of health insurance premiums again petitioner’s uncorroborated testimony and generalized assertions do not satisfy his burden of proving the amount of the expenditures or that they qualify for the exemption from the sec_72 additional tax finally petitioner argues that respondent incorrectly calculated the sec_72 additional tax on the early distribution after allowing for conceded qualified_higher_education_expenses sec_72 imposes a tax on early_withdrawals because they frustrate the intention of saving for retirement and sec_72 discourages this from happening 106_tc_337 citing s rept pincite c b supp the tax is imposed on the portion of such amount received from a qualified_plan which is includible in gross_income sec_72 respondent does not contest the portion includible in gross_income as reported by petitioner on his returns petitioner argues that the amounts excepted under sec_72 should be deducted solely from the distribution includible in gross_income for example the portion of the withdrawal of dollar_figure for that was includible in gross_income was dollar_figure the conceded amount of qualified_higher_education_expenses is dollar_figure petitioner argues that the tax is percent of dollar_figure dollar_figure - dollar_figure respondent contends that sec_72 refers to gross or total distributions not just distributions includible in gross_income respondent’s position is that the additional tax imposed by sec_72 is on the lesser_of the distribution includible in gross_income or the gross distribution remaining after reduction for qualified_higher_education_expenses as a result the amounts excepted from the 10-percent additional tax are deducted first from the portion of the distribution not includible in gross_income respondent does not cite and we have not found any authority supporting respondent’s calculation the amount subject_to additional tax under sec_72 ie the amount includible in gross_income is reduced for distributions used for certain specified purposes listed in sec_72 including qualified_higher_education_expenses specified in sec_72 respondent has given us no reason why in the context of sec_72 exceptions to the 10-percent additional tax should be used first to offset nontaxable distributions petitioner’s methodology is consistent with the forms prescribed by the internal_revenue_service and submitted with petitioner’s returns for the years in issue on this point we agree with petitioner sec_6662 accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure in this case a rule computation will be required because of respondent’s concessions and our determination with respect to the sec_72 additional tax computation respondent asserts that a substantial_understatement_of_income_tax will exist for but that the penalty should be based on negligence for and respondent argues that petitioner was a well-educated c p a with a master’s degree in accounting and a major in taxation who has practiced since respondent points out that petitioner deducted travel_expenses without maintaining the substantiating records required under sec_274 or reducing the amounts claimed by percent of the meals as required under sec_274 he duplicated mortgage expense deductions he deducted utilities and repairs on his office in the home without regard to the income limitations of sec_280a he used an improper method for vehicle expenses and he claimed legal fees as a business deduction when he should have known that those expenses were personal the accuracy-related_penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner asserts that all accounting measures are estimates subject_to multiple interpretations he claims to have researched all of the contested deductions but he has provided no substantial_authority for those that have been disallowed as being personal legal expenses or deductions claimed contrary to the express provisions of sec_274 or sec_280a see sec_6662 sec_1_6662-4 income_tax regs he claims that disclosure was complete for the deduction of legal fees paid to gettleman but there is no disclosure on his returns of the relevant facts affecting the item’s tax treatment see sec_6662 he claims that all contested deductions were supported by documentation but that claim is contradicted by the record petitioner’s training and experience are relevant factors in considering whether he is liable for the penalty see sec_1_6664-4 income_tax regs see also 296_f3d_607 7th cir affg tcmemo_2000_20 his training and experience support the conclusion that he was negligent in claiming the disallowed deductions the penalty under sec_6662 will be sustained for each year in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
